IN THE COURT OF APPEALS OF TENNESSEE
                                 AT KNOXVILLE
                             September 30, 2014 Session


             ROBERT GREER MORRIS V. PATTI DEAKINS MORRIS



                   Appeal from the Hamilton County Circuit Court

                    No. 12D2184          Jeffrey Hollingsworth, Judge

                        __________________________________

            No. E2013-02581-COA-R3-CV-FILED-DECEMBER 16, 2014
                      __________________________________


This is a divorce case in which Appellant/Wife appeals the trial court’s denial of her
request for alimony and reimbursement of her medical bills. Discerning no error, we
affirm and remand.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed
                                  and Remanded.

K ENNY A RMSTRONG, J., delivered the opinion of the Court in which C HARLES D. S USANO,
J R., C.J., and T HOMAS R. F RIERSON, II, J. joined

H. Graham Swafford, Jr., Jasper, Tennessee, for the appellant, Patti Deakins Morris.

Sandra J. Bott, Chattanooga, Tennessee, for the appellee, Robert Morris.

                                     OPINION

                                   I. Background

This case arises from the dissolution of a four-year marriage. The parties, Robert Greer
Morris (“Appellee”) and Patti Deakins Morris (“Appellant”) were married in May 2008.
Mr. Morris filed for divorce in October 2012. At the time of the trial, he was 70 years
old, and Ms. Morris was 58 years old. This was the third marriage for both parties.

The trial court divorced the parties by Final Decree of Divorce dated August 29, 2013.
Therein, the trial court divided various marital assets. The court’s division of assets is not

                                              1
appealed. As is relevant to the instant appeal, the trial court denied Wife’s request for
alimony and reimbursement of medical expenses. The Final Decree of Divorce states in
pertinent part as follows:

              The Court further found that after reviewing the deposition
              testimony of Defendant’s treating physician, and after
              considering the statutory factors contained in TCA §36-5-121,
              that an award of alimony to the Defendant was not
              appropriate under the statute…the Plaintiff shall have no
              obligation to pay alimony to the Defendant.

On appeal, Ms. Morris argues that because she developed certain medical conditions
during the marriage, which might become problematic in the future, Husband has an
obligation to pay alimony. Additionally, Ms. Morris alleges that during the marriage, she
incurred medical bills in excess of $110,000.00, which she paid from her separate funds.
She argues that these bills were a marital obligation, and that she should be reimbursed
for these expenditures. At trial, however, no evidence was presented to establish that Ms.
Morris actually incurred $110,000.00 in medical expenses. As such, the trial court denied
both her request for alimony and her request for reimbursement of medical expenses.

                                            II. Issues

       Ms. Morris appeals. From her brief, we discern two issues for review:

       1. Whether the trial court erred in denying alimony to Wife.

       2. Whether the trial court erred in failing to grant reimbursement to Wife for
          medical expenses allegedly incurred during the marriage and paid from Wife’s
          separate funds.
                               III. Standard of Review

We review the trial court's findings of fact de novo upon the record of the trial court,
accompanied by a presumption of the correctness of these findings, unless the evidence
preponderates otherwise. Tenn. R. App. P. 13(d); Langschmidt v. Langschmidt, 81
S.W.3d 741, 744 (Tenn. 2002). With respect to the trial court's conclusions of law,
however, our review is de novo with no presumption of correctness. Ganzevoort v.
Russell, 949 S.W.2d 293, 296 (Tenn. 1997). Broadbent v. Broadbent, 211 S.W.3d 216,
219-20 (Tenn. 2006).

Trial courts have broad discretion in awarding spousal support. Bratton v. Bratton, 136
S.W.3d 595, 605 (Tenn. 2004). “Accordingly, ‘[a]ppellate courts are generally disinclined
to second-guess a trial judge's spousal support decision unless it is not supported by the
evidence or is contrary to the public policies reflected in the applicable statutes.’” Bogan
                                             2
v. Bogan, 60 S.W.3d 721, 727 (Tenn. 2001) (quoting Kinard v. Kinard, 986 S.W.2d 220,
234 (Tenn.Ct.App. 1998)). The role of an appellate court in reviewing an award of
spousal support is to determine whether the trial court applied the correct legal standard
and reached a decision that is not clearly unreasonable. Id. at 733. Thus, this Court gives
awards of alimony an abuse of discretion review. Broadbent, 211 S.W.3d at 220.

                                  IV. Denial of Alimony

Although the parties lived together for some time, the marriage itself lasted only four
years. In its ruling, the trial court noted that the marriage was “very short.” Tennessee
case law is clear that, in a marriage of short duration, a trial court should attempt to place
the parties as near as possible to the financial positions they occupied before the marriage.
See Batson v. Batson, 769 S.W.2d 849, 859 (Tenn. Ct. App. 1988); Yattoni-Prestwood v.
Prestwood, 397 S.W.3d 583, 590 (Tenn. Ct. App. 2012); and Broadbent, 211 S.W.3d at
222.

In a marriage of short duration, the trial court should endeavor to place the parties in their
respective pre-marital financial positions. However, the court must also consider the
factors listed in the Tennessee Code Annotated. Robertson v. Robertson, 76 S.W.3d 337,
338 (Tenn. 2002). Section 36-5-121 outlines the relevant factors in determining the
nature, amount, length of term, and manner of payment for support and maintenance of a
spouse, including:

          (1) The relative earning capacity, obligations, needs, and financial
          resources of each party, including income from pension, profit sharing
          or retirement plans and all other sources;
          (2) The relative education and training of each party, the ability and
          opportunity of each party to secure such education and training, and the
          necessity of a party to secure further education and training to improve
          such party's earnings capacity to a reasonable level;
          (3) The duration of the marriage;
          (4) The age and mental condition of each party;
          (5) The physical condition of each party, including, but not limited to,
          physical disability or incapacity due to a chronic debilitating disease;
          (6) The extent to which it would be undesirable for a party to seek
          employment outside the home, because such party will be custodian of a
          minor child of the marriage;
          (7) The separate assets of each party, both real and personal, tangible
          and intangible;
          (8) The provisions made with regard to the marital property, as defined
          in § 36-4-121;
          (9) The standard of living of the parties established during the marriage;

                                              3
          (10) The extent to which each party has made such tangible and
          intangible contributions to the marriage as monetary and homemaker
          contributions, and tangible and intangible contributions by a party to the
          education, training or increased earning power of the other party;
          (11) The relative fault of the parties, in cases where the court, in its
          discretion, deems it appropriate to do so; and
          (12) Such other factors, including the tax consequences to each party, as
          are necessary to consider the equities between the parties.

Tenn. Code Ann. § 36-5-121. In this case, the trial court carefully weighed the relevant
statutory factors. With regard to the relative earning capacities of the parties, the trial
court determined that Mr. Morris had the greater earning capacity, but found that Ms.
Morris “certainly has some earning capacity and has some assets.” The education and
training of the parties was discounted by the trial court as both parties are retired from
their respective professions.

The fifth factor outlined in Section 36-5-121 requires the trial court to make a finding as
to “the physical condition of each party, including, but not limited to, physical disability
or incapacity due to a chronic debilitating disease.” In considering the physical condition
of the parties, the trial court found that “both parties appear to be physically healthy.”
The trial court noted that although Mr. Morris was 70 years old at the time of the trial, “he
appears to be in good health and doing fine.” Additionally, the court noted that Ms.
Morris is 58 years old and still “of a vibrant age.” Nonetheless, Ms. Morris complained
of several health problems at trial, including breast cancer, fibromyalgia, headaches,
tremors, and liver problems. Specifically, Ms. Morris was diagnosed with Stage 1 breast
cancer in 2010, which was treated with a lumpectomy. Her treatment required no
chemotherapy or radiation. Her physician, Dr. Charles Patrick Johnson, testified as a
medical expert by deposition. Dr. Johnson stated that although Ms. Morris has a history
of Stage 1 breast cancer, it appears the surgery removed all of the cancer, and she has
been in remission for three years. Dr. Johnson also testified that there is no way of
predicting whether the breast cancer will recur.

Ms. Morris testified that she also suffered from headaches, as well as head and hand
tremors that allegedly left her bedridden. However, Dr. Johnson’s testimony did not
corroborate Ms. Morris’s testimony in this regard. Thus, the trial court determined that
Ms. Morris’s allegations of head and hand tremors were not supported by the medical
proof. With regard to her claim of a fibromyalgia diagnosis, Dr. Johnson demurred,
calling it a “wastebasket category” diagnosis. Dr. Johnson testified that on two separate
occasions, Ms. Morris’s liver became tender and swollen, but the last occurrence was in
March 2012. Dr. Johnson opined that Ms. Morris seems to have completely recovered
from this condition. Overall, Dr. Johnson stated that “generally her health is not that
bad.” Thus he concluded that Ms. Morris’s condition was “no better and no worse” than

                                              4
most of the patients he sees, and that her condition was “consistent with a woman her
age.”

With regard to the factors concerning the financial resources of the parties and their
separate assets, the trial court determined that each party has significant separate assets,
as well as pensions and retirement income. Wife relies on the case of Edwards v.
Edwards, No. E2007-01680-COA-R3-CV, 2008 WL 3245569, at *1 (Tenn. Ct. App.
Aug. 8, 2008) in support of her position that the trial court erred in denying her request
for alimony. However, the facts here are easily distinguished from the facts presented in
the Edwards case. In Edwards, the parties had been married for sixteen years. Id. at *1.
Ms. Edwards developed multiple sclerosis during the marriage and had no income other
than social security disability at the time of the divorce. Id. In this case, the parties were
married only four years. Further, unlike the wife in Edwards, Ms. Morris receives $1,700
per month from her pension with Delta Airline and was awarded her separate investment
account valued in excess of $275,000.00. Additionally, Ms. Morris’s doctor testified that
“generally her health is not that bad.”

After reviewing the relevant statutory factors, the trial court denied Ms. Morris’s
application for alimony. It is well settled that this Court will not second guess a trial
court’s decision concerning alimony absent an abuse of discretion. An abuse of
discretion occurs when the trial court causes an injustice by applying an incorrect legal
standard, reaches an illogical result, resolves the case on a clearly erroneous assessment
of the evidence, or relies on reasoning that causes an injustice. Wright ex rel. Wright v.
Wright, 337 S.W. 3d 166, 176 (Tenn. 2011); Henderson v. SAIA, Inc., 318 S.W. 3d 328,
335 (Tenn. 2010). Based upon the record before us, we conclude that the evidence does
not preponderate against the findings of the trial court; accordingly, we hold that the trial
court did not abuse its discretion in denying Ms. Morris’s request for alimony.

                  V. Denial of Reimbursement for Medical Expenses

We now turn to Wife’s request for reimbursement of her medical expenses. Ms. Morris
testified that she paid in excess of $110,000.00 for medical bills she incurred during the
marriage, and that these bills were paid using her separate assets. Ms. Morris argues that
payment of these bills is a marital obligation, and that she should be reimbursed by Mr.
Morris for these expenditures.

Marital debts are “all debts incurred by either or both spouses during the course of the
marriage up to the date of the final divorce hearing.” Alford v. Alford, 120 S.W.3d 810,
813 (Tenn. 2003); Tenn. Code Ann. § 36–4–121(b)(1)(A). Although Ms. Morris relies on
the principles of debt allocation to support her argument that Husband should reimburse
her these medical expenses, this reliance is misplaced. Ms. Morris testified that there is
approximately $3,000 in credit card debt, only some of which is medical debt. She
further testified that she paid the remainder of the medical expenditures. Ms. Morris cites
                                              5
the Prestwood case in support of her position that she should be reimbursed for medical
expenses paid during the marriage from her separate property. In Tennessee, the
equitable distribution of marital debt is determined by using the following guidelines: “(1)
the debt's purpose; (2) which party incurred the debt; (3) which party benefitted from
incurring the debt; and (4) which party is best able to repay the debt.” Id. at 814 (citing
Mondelli v. Howard, 780 S.W.2d 769, 773 (Tenn.Ct.App.1989)). Prestwood, 397
S.W.3d at 591.

Unlike this case, in Prestwood, the wife was left with a tremendous amount of debt
following her husband’s bankruptcy. Additionally, Ms. Prestwood documented that she
spent hundreds of thousands of dollars for her husband’s benefit during their short
marriage. In this case, there is very little marital debt. The alleged medical expenses
were solely for Ms. Morris’s benefit, and there was no evidence to support the payment of
any medical expenses by Ms. Morris. In fact, Ms. Morris produced no bank statements,
cancelled checks, credit card statements, invoices, or EOBs, documenting her alleged
medical expenditures. The only testimony supporting Ms. Morris’s position that she
incurred any medical expenses is her own statement that she “had total bills of over
$110,000.00 in the course of our marriage...,” and that she “paid every red cent except for
$10,000.00….”

Despite Ms. Morris’s testimony that she had been withdrawing $2,000.00 per month from
her Guardian Wealth account since the inception of the marriage, the balance in this
account actually increased during the parties’ marriage. In December 2008, her
investment portfolio was valued at $248,080.03, and on June 30, 2013, the same
investment portfolio was valued at $275,084.14. Because the evidence does not
preponderate against the trial court’s determination regarding reimbursement of medical
expenses, we affirm the trial court’s decision.

On appeal, Mr. Morris asks this Court to award his reasonable attorney’s fees and costs.
Husband argues that Ms. Morris’s appeal is frivolous and without merit. “An appeal is
deemed frivolous if it is devoid of merit or if it has no reasonable chance of success.”
Wakefield v. Longmire, 54 S.W.3d 300, 304 (Tenn.Ct.App. 2001). “[I]mposing a penalty
for a frivolous appeal is a remedy which is to be used only in obvious cases of frivolity
and should not be asserted lightly or granted unless clearly applicable—which is rare.”
Henderson v. SAIA, Inc., 318 S.W.3d 328, 342 (Tenn. 2010) (citations omitted). We
have reviewed the entire record in this case and, although we have ultimately determined
the issues in favor of Mr. Morris, we do not consider this appeal to be completely without
merit. Accordingly, we deny Husband’s request for attorney fees.




                                             6
                                    VI. Conclusion

For the foregoing reasons, we affirm the judgment of the trial court. The case is
remanded for such further proceedings as may be necessary and are consistent with this
opinion. Costs of the appeal are assessed against the Appellant, Patti Deakins Morris, and
her surety.




                                         __________________________________
                                         KENNY ARMSTRONG, JUDGE




                                            7